Citation Nr: 1827883	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-42 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for meningioma, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to August 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issue of service connection for meningioma is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Parkinson's disease was not manifested during service or in the first postservice year; the Veteran is not shown to have served in Vietnam during the Vietnam era or to have otherwise been exposed to herbicide agents during service; and his diagnosed Parkinson's disease is not shown to be etiologically related to his service.

2.  The Veteran's diabetes mellitus was not manifested during service or in the first postservice year; he is not shown to have served in Vietnam during the Vietnam era or to have otherwise been exposed to herbicide agents during service; and his diabetes is not shown to be etiologically related to his service.





CONCLUSIONS OF LAW

1.  Service connection for Parkinson's disease is not warranted.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter in October 2011.  See 38 U.S.C. 
§§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2017 videoconference hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims, and identified development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained pertinent postservice treatment records.  While VA examinations have not been conducted in conjunction with the claims seeking service connection for Parkinson's disease and type 2 diabetes mellitus, because there is no evidence that such diseases may be related to his service, the low threshold standard for determining when a VA examination is necessary is not met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004).

Certain chronic diseases (to include diabetes mellitus and organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus and organic diseases of the nervous system).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C. § 1116 (f). If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (to include Parkinson's disease and diabetes mellitus) shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. §3.307 (a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  When a veteran is not shown to be entitled to a presumption of service connection based on exposure to herbicide agents under 38 U.S.C. § 1116, such Veteran may nonetheless establish service on such bases with proof of actual direct causation.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources for the presumption of service connection for an herbicide-related diseased under 38 C.F.R. § 3.309 (e) to apply; exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides is established by evidence of record, the presumption of service connection for herbicide-related diseases listed in 38 C.F.R. § 3.309 (e) applies.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding
the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative
equipoise, with the Veteran prevailing in either event, or whether a fair
preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has Parkinson's disease and diabetes mellitus due to exposure to herbicide agents.  His service personnel records show that he served aboard the U.S.S. Okinawa from March 17, 1975 until January 31, 1978.

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to Parkinson's disease or diabetes mellitus, and nothing relating to such disabilities was noted on service separation examination.  The Veteran's personnel file includes a May 1975 letter from the press corps thanking the crew of the U.S.S. Okinawa for safely transporting them out of Saigon. 

An August 2008 VA treatment record notes a medical history of diabetes dating back to 1994.  An August 2011 private treatment record notes the Veteran's five year history of having Sinemet prescribed for Parkinson's disease, and an October 2014 VA treatment record notes that Parkinson's disease was diagnosed in 2007. 

A January 2012 Formal Finding by the AOJ indicates that there is insufficient information in the record to seek from the Joint Services Records Research Center (JSRRC) or National Archives and Records Administration (NARA) verification of service in the Republic of Vietnam, or exposure to Agent Orange exposure during military service.  An October 2011 letter to the Veteran requested him to provide information regarding how his military duties exposed him to herbicide agents.  In a statement received later that month he related that in 1974-1975 while he was serving on the U.S.S. Okinawa, that it was anchored for 40 days off the coast near Da Nang, and that he did not go ashore but evacuated refugees from Vietnam and Cambodia.  

At the July 2017 videoconference hearing the Veteran testified that during Operation Frequent Wind he assisted refugees from Vietnam on the U.S.S. Okinawa which was anchored approximately 30 kilometers (approximately 18 miles) offshore and that the Okinawa was in Da Nang Harbor in May 1971 (prior to the Veteran's service on the ship).  He related that he was a mess management specialist and helped the refugees once they were onboard.  He indicated that he did not set foot in Vietnam or fly in the helicopters to pick up any personnel or refugees. 

It is not in dispute that the Veteran has Parkinson's disease and diabetes mellitus, VA treatment records clearly show diagnoses of such disabilities (for which he is currently receiving medical care).  However, the evidence does not show that the 
Veteran's Parkinson's disease or diabetes mellitus were manifested in service.  The Veteran's STRs, including his 1978 service separation examination report are silent for complaints, treatment, findings, or diagnosis related to Parkinson's disease or diabetes mellitus.  Likewise, the disabilities are not shown to have been manifested to a compensable degree within a year following the Veteran's separation from service, nor is postservice continuity of manifestations of the diseases shown.  Parkinson's disease was initially diagnosed in 2007, approximately 29 years after the Veteran's separation from service, and diabetes mellitus was initially diagnosed in 1994, approximately 16 years after the Veteran's separation from service. Accordingly, service connection for Parkinson's disease and diabetes mellitus on the basis that they became manifest in service and persisted thereafter; on a presumptive basis (as chronic diseases under 38 U.S.C. § 1112; or based on continuity under 38 C.F.R. § 3.303 (b) is not warranted.

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray v. McDonald, 27 Vet. App. 313, 325 (2015).  The Veteran has indicated that his service was in the coastal waters of Vietnam (Da Nang harbor, which does not qualify as service in Vietnam).  See Haas, supra; VAOPGCPREC 27-97.  Notably, VA has promulgated a listing of Navy ships service on which may be conceded to have involved exposure to agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.h.  The U.S.S. Okinawa is included on the list (last updated May 1, 2018) for the dates of May 1971 in Cam Ranh Bay and when it operated as troop transport with helicopters and smaller vessels transporting troops on and off shore for amphibious assaults, with evidence that crew members went ashore to assist civilians, from April-November 1967, December 1968-May 1969, June- November 1970, and April-November 1972.  The Veteran was not aboard the U.S.S. Okinawa during any of the above listed dates (they are all prior to his entry on active duty).  There is no documentation, and the Veteran has not provided affirmative proof of, the ship going upriver (Brown Water) and/or docking in any port of Vietnam during the Veteran's tour of duty aboard the ship.  As he is not shown to have served in Vietnam, he may not be presumed to have been exposed to herbicide agents/Agent Orange during service, and his claim may not be considered under the presumptive provisions of 38 U.S.C. § 1116 (a)(1), (f).

The analysis turns to whether service connection for Parkinson's disease and diabetes mellitus may be granted based on an affirmative showing of a nexus to service, considering all the evidence, including that pertinent to service under 
38 C.F.R. § 3.303 (d) (direct service connection).  The Veteran has not provided any evidence showing or suggesting that his Parkinson's disease and diabetes mellitus may somehow otherwise (than by virtue of alleged exposure to herbicide agents) be related to his service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no indication in his postservice medical records that his Parkinson's disease and diabetes mellitus (both diagnosed many years after service) are, or may be directly related to his service other than by virtue of alleged exposure to Agent Orange (which is not shown).

A December 2017 private treatment record notes that a private physician opined that given the Veteran's service record and history, he recommends that VA give him the benefit of the doubt with Agent Orange contributing to his Parkinson's disease.  Since the Veteran is not shown to have been exposed to Agent Orange/herbicides in service, that opinion is based on an inaccurate factual premise, and has no probative value.

In view of the foregoing, the preponderance of the evidence is against the claims of service connection for Parkinson's disease and diabetes mellitus.  Accordingly, the appeals in the matter must be denied


ORDER

Service connection for Parkinson's disease is denied.

Service connection for type 2 diabetes mellitus is denied.





REMAND

The Veteran claims his meningioma is due to exposure to asbestos while working on a Navy ship.  At the July 2017 hearing he testified that his duties in his military as a mess management specialist exposed him to asbestos.  He stated that he had a brain tumor diagnosed within a year after separation from service and that records of his treatment then should be available.  The earliest private treatment records in the record are from April 2006 and the earliest VA records are from September 2011.  Records of earlier postservice treatment are pertinent evidence that is outstanding, and should be sought. 

Additionally, proper development of a claim of service connection for a disease claimed to be due to exposure to asbestos includes ascertaining: (i) the nature and extent of exposure to asbestos in service, if any; (ii) the nature and extent of exposure to asbestos prior to, and following, service, if any; (iii) whether or not the Veteran has an asbestos-related disease; and, (iv) whether the asbestos-related disease is related to exposure to asbestos in service.  Development for such information has not been completed in the instant case.  The record does not include findings regarding whether the Veteran was exposed to asbestos in service or elsewhere (and if so to what extent).  If exposure to asbestos in service is acknowledged, there must be an adequate medical opinion as to whether or not any current meningioma may be related to such exposure.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for meningiomas, and to provide authorizations for VA to obtain updated, to the present, records of any such private evaluations or treatment prior to April 2006, in particular  those in close temporal proximity to his separation from service in August 1978.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private medical records are received.  

The AOJ should specifically secure for association with the record all outstanding records of VA evaluations of treatment the Veteran has received for meningioma (any not already associated with the claims file), in particular records prior to August 2011 and soon following his separation from service in August 1978.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2.  The AOJ should ask the Veteran to identify each of his postservice employments, describing the nature of his duties at each (specifically indicating whether his work involved exposure to asbestos).

3.  Thereafter, the AOJ should arrange for any further development indicated and make formal findings of fact for the record regarding the nature and extent of the Veteran's exposure to asbestos during service and postservice (specifically addressing his allegation of exposure while working on a Navy ship as a mess specialist). 

4.  If, and only if, the Veteran's exposure to asbestos in service is acknowledged by the AOJ, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of his claimed meningioma.  The Veteran's record (in particular the AOJ's formal findings regarding the Veteran's exposures to asbestos in service and postservice, and this remand) must be reviewed by the examiner in conjunction with the examination.  Any diagnostic studies deemed necessary should be completed. On review of the record and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran have a diagnosis of meningioma or residuals of such disease?  Please cite to the clinical data that support the response. 

(b) Please identify the likely etiology for any meningioma (or residuals) diagnosed.  Specifically, is it at least as likely as not (a 50% of greater probability) that the meningioma was incurred during the Veteran's active service, to include as due to exposure to asbestos therein?

All opinions must include rationale with citation to supporting factual data and medical literature/treatises as deemed appropriate.

5.  The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that a claim remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


